      Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 1 of 14


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

ALLSTATE VEHICLE AND PROPERTY §
INSURANCE COMPANY,             §
                               §
     PLAINTIFF,                §
                               §
V.                             §
                               §
RAYNA JANE GUIDRY; HAZEL MARIE §                         CIVIL ACTION NO. 3:20cv106
JOHNSON; ANITA GAYLE BARNES;   §
AND CHRISTOPHER BELLOW,        §
                               §
     DEFENDANTS.               §

            ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

TO THE HONORABLE COURT:

       Plaintiff Allstate Vehicle and Property Insurance Company (“Allstate”) files this its

Original Complaint for Declaratory Judgment, seeking a judicial declaration that it has no

duty to defend or to indemnify Defendant Christopher Bellow under his Allstate homeowners

policy for the claims asserted against him in a pending state court lawsuit filed by

Defendants Rayna Jane Guidry, Hazel Marie Johnson and Anita Gayle Barnes or to pay any

policy proceeds to those Defendants. Allstate submits that it is entitled to this declaratory

relief because the factual allegations in the current pleading filed in that lawsuit negate

coverage based on the unambiguous exclusion in the Allstate policy eliminating liability

coverage for any claim “arising out of the…use…of any motor vehicle…” In support of the

relief requested, Allstate would respectfully show the Court the following:

                                                I.

                                            PARTIES

       1.      Plaintiff Allstate is incorporated and has its principal place of business in

Illinois. Therefore, Allstate is a citizen of the State of Illinois for all purposes pursuant to 28
     Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 2 of 14


U.S.C. § 1332(c)(1) and is not a resident of Texas for purposes of determining diversity of

citizenship. Allstate is authorized to do business in Texas.

       2.     Defendant Rayna Jayne Guidry is an individual who resides in Galveston

County, Texas. Upon information and belief, based on the current pleading in the underlying

lawsuit, Ms. Guidry may be served with process at her last known address at 1714 North

23rd Avenue, Texas City, Texas 77590 or wherever else she may be found. Allstate requests

service on Ms. Guidry personally or through her attorneys of record, Darrell A. Apffel or

D. Blake Apffel, Apffel Legal, PLLC, 1100 Gulf Freeway, Suite 100, League City, Texas

77573, either as Ms. Guidry’s agent for service or, after the requisite showing, as a

reasonably effective means of providing Ms. Guidry with notice of this suit. Fed. R. Civ. P.

4(e)(1); Tex. R. Civ. P. 106; see also Leach v. City Nat’l Bank of Laredo, 733 S.W.2d 578,

580 (Tex. App.—San Antonio 1987, no writ). Allstate will seek to serve Ms. Guidry first

through her attorneys and will request other service if counsel decline or are not authorized

to accept service on her behalf.

       3.     Defendant Hazel Marie Johnson is an individual who resides in Galveston

County, Texas. Upon information and belief, based on the current pleading in the underlying

lawsuit, Ms. Johnson may be served with process at her last known address at 1714 North

23rd Avenue, Texas City, Texas 77590 or wherever else she may be found. Allstate requests

service on Ms. Johnson personally or through her attorneys of record, Darrell A. Apffel or

D. Blake Apffel, Apffel Legal, PLLC, 1100 Gulf Freeway, Suite 100, League City, Texas

77573, either as Ms. Johnson’s agent for service or, after the requisite showing, as a

reasonably effective means of providing Ms. Johnson with notice of this suit. Fed. R. Civ. P.

4(e)(1); Tex. R. Civ. P. 106; see also Leach v. City Nat’l Bank of Laredo, 733 S.W.2d 578,

580 (Tex. App.—San Antonio 1987, no writ). Allstate will seek to serve Ms. Johnson first

                                               2
     Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 3 of 14


through her attorneys and will request other service if counsel decline or are not authorized

to accept service on her behalf.

       4.      Defendant Anita Gayle Barnes is an individual who resides in Galveston

County, Texas. Upon information and belief, based on the current pleading in the underlying

lawsuit, Ms. Barnes may be served with process at her last known address at 1714 North

23rd Avenue, Texas City, Texas 77590 or wherever else she may be found. Allstate requests

service on Ms. Barnes personally or through her attorneys of record, Darrell A. Apffel or

D. Blake Apffel, Apffel Legal, PLLC, 1100 Gulf Freeway, Suite 100, League City, Texas

77573, either as Ms. Barnes’s agent for service or, after the requisite showing, as a

reasonably effective means of providing Ms. Barnes with notice of this suit. Fed. R. Civ. P.

4(e)(1); Tex. R. Civ. P. 106; see also Leach v. City Nat’l Bank of Laredo, 733 S.W.2d 578,

580 (Tex. App.—San Antonio 1987, no writ). Allstate will seek to serve Ms. Barnes first

through her attorney and will request other service if counsel decline or are not authorized to

accept service on her behalf.

       5.     Defendant Christopher Bellow is an individual who also resides in Galveston

County, Texas. Upon information and belief, Mr. Bellow may be served with process at the

address listed on his homeowners policy, 8006 Big Oak Drive, Texas City, Texas 77591-

2571 or wherever he may be found. Allstate requests service on Mr. Bellow at that address.




                                              3
     Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 4 of 14


                                              II.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this declaratory judgment action pursuant to

28 U.S.C. § 1332 in that the suit is a civil action between citizens of different states and the

matter in controversy exceeds $75,000, exclusive of interest and costs. In the pending state

court action, Ms. Guidry, Ms. Johnson and Ms. Barnes seek monetary relief in excess of $1

million. The liability limit under the Allstate homeowners policy is $100,000. Courts

consider such pleaded damages and policy limits when determining whether the “amount in

controversy” requirement is satisfied. See St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998) (amount in controversy determination includes policy

limits and potential damages). Thus, the minimum jurisdictional limits exist in this case.

       7.     There is an actual controversy between Allstate, on the one hand, and

Ms. Guidry, Ms. Johnson, Ms. Barnes and Mr. Bellow, on the other hand, for purposes of 28

U.S.C. § 2201 because of the reserved coverage dispute between Allstate and Mr. Bellow

and because Ms. Guidry, Ms. Johnson and Ms. Barnes are potential third-party beneficiaries

to the Allstate liability policy. Maryland Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270,

273 (1941); see also Orix Credit Alliance, Inc. v. Wolfe, 212 F.3d 891, 895 (5th Cir. 2000);

Dairyland Ins. Co. v. Makover, 654 F.2d 1120, 1123–25 (5th Cir. 1981). The coverage

disputes for both the duty to defend and the duty to indemnify are justiciable at this time,

despite the absence of a judgment against Mr. Bellow, because the same reasons that negate

the duty to defend eliminate any possibility that Allstate will ever have a duty to indemnify

Mr. Bellow. See, e.g., Northfield Ins. Co. v. Herrera, 751 Fed. Appx. 512, 517 (5th Cir.

2018) (citing Farmers Texas Co. Mut. Ins. Co. v. Griffin, 955 S.W.2d 81, 84 (Tex. 1997) (per



                                               4
     Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 5 of 14


curium)); LCS Corrections Services, Inc. v. Lexington Ins. Co., 800 F.3d 664, 669 (5th Cir.

2015).

         8.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the

Allstate homeowners policy that is the subject of this action was issued to Christopher A. and

Shawnceah Bellow in this District and all of the events made the basis of the pending state

court action against Mr. Bellow occurred in this District.              Further, Ms. Guidry’s,

Ms. Johnson’s and Ms. Barnes’s lawsuit against Mr. Bellow is pending in a Texas state court

located in this District, and Allstate currently is defending Mr. Bellow in that state court

action pursuant to a full reservation of its rights, including the right to bring this declaratory

judgment action.

                                               III.

                             DECLARATORY JUDGMENT ACTION

         9.    Allstate brings this declaratory judgment action under Rule 57 of the Federal

Rules of Civil Procedure and 28 U.S.C. § 2201 for the purpose of determining actual

controversies between the parties, as described below. The controversies exist as a result of

the claims asserted in the case styled Rayna Jane Guidry; Hazel Marie Johnson; and Anita

Gayle Barnes v. Texas Gulf Coast Holdings I L.P.; Texas Gulf Coast Management L.P.;

Richard Mallery; Christopher Bellow; and Lonnie Wiles; Cause No. CV-0080419; currently

pending in the Galveston County Court at Law No. 1 (the “Underlying Lawsuit”).

         10.   Texas law applies because Allstate issued the homeowners policy to citizens

and inhabitants of Texas, and Allstate is authorized to do and is doing business in Texas.

See Millis Dev. & Const., Inc. v. America First Lloyd’s Ins. Co., 2011 WL 3567331, at *7

(S.D. Tex. Aug. 12, 2011). “This is a diversity suit, so Texas law controls.” State Farm

Lloyds v. Richards, 784 Fed. Appx. 247, 250 (5th Cir. 2019).             Under Texas law, the

                                                5
       Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 6 of 14


“complaint allegation rule” or the “eight corners rule” applies to determine whether a carrier

has a duty to defend claims asserted against an insured. See, e.g., Id.; Star-Tex Resources,

L.L.C. v. Granite State Ins. Co., 553 Fed. Appx. 366, 369 (5th Cir. 2014); Ace American Ins.

Co. v. Freeport Welding & Fabricating, Inc., 699 F.3d 832, 839-40 (5th Cir. 2012).

        11.   Allstate has no duty to defend or to indemnify an insured where it meets its

burden to prove “that the plain language of a policy exclusion or limitation allows the insurer

to avoid coverage of all claims, also within the confines of the eight-corners rule.” Star-Tex

Resouces, 533 Fed. Appx. at 369 (quoting Northfield Ins. Co. v. Loving Home Care, Inc.,

363 F.3d 523, 528 (5th Cir. 2004)); see also, e.g., Richards, 784 Fed. Appx. at 251;

Ewing Const. Co., Inc. v. Amerisure Ins. Co., 420 S.W.3d 30, 33 (Tex. 2014). In other

words, Allstate “does not have a duty to defend when the complaint make allegations which,

if proven, would place the plaintiff’s claim within an exclusion from coverage.” Simco

Enterprise, Ltd. v. James River Ins. Co., 566 F. Supp. 2d 555, 564 (E.D. Tex. 2008); see also

Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 644-45 (Tex. 2005) (holding that no duty to

defend existed under homeowners policy where factual allegations triggered exclusion in that

policy).

                                                  IV.

                                    THE UNDERLYING ACTION

        12.   The current pleading in the Underlying Lawsuit is Plaintiffs’ First Amended

Petition & Request for Disclosure (the “Petition”). That pleading alleges that Ms. Guidry

was driving a vehicle when she struck a horse that had entered the roadway, further alleging

that the horse was owned and/or managed by individuals including Mr. Bellow. (Petition ¶

16).



                                              6
     Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 7 of 14


       13.    Moreover, the Petition states that the horse escaped from property located at

3602 Loop 197 N. Texas City, Texas, property alleged to have been owned and/or managed

by the listed parties, including Mr. Bellow. (Petition ¶ 16). This property is not the insured

property under the Allstate homeowners policy, which insures the Bellows’ property at 8006

Big Oak Drive in Texas City, Texas.

       14.    The Petition as filed in the Underlying Action further alleges that the vehicle

Ms. Guidry was driving at the time of the accident was owned by Ms. Johnson and

Ms. Barnes and was destroyed in the collision with the horse. (Petition ¶ 17).

                                                    V.

                              THE ALLSTATE HOMEOWNERS POLICY

       15.    The homeowners policy that Allstate issued to Christopher A. Bellow and

Shawnceah Bellow extends liability coverage to “an insured person,” which the policy

defines to include Mr. Bellow as a named insured.

       16.    However, Exclusion 5 of the Allstate homeowners policy eliminates liability

insurance coverage for any “bodily injury or property damage arising out of the ownership,

maintenance, use, occupancy, renting, loaning, entrusting, loading or unloading of any motor

vehicle or trailer.” None of the eight listed exceptions to this exclusion revives coverage.

                                              VI.

                               GROUNDS FOR DECLARATORY RELIEF

       17.    Exclusion 5 eliminates liability coverage for the bodily injury and property

damage claims against Mr. Bellow in the Underlying Lawsuit because those claims arise out

of the “use” of “any” motor vehicle.

       18.    Under Texas law, “arising out of” is construed quite broadly to mean “there is

simply a ‘causal connection or relation,’ ... which is interpreted to mean that there is but for

                                               7
     Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 8 of 14


causation, though not necessarily direct or proximate causation.” Utica Nat’l Ins. Co. of Tex.

v. Am. Indem. Co., 141 S.W.3d 198, 203 (Tex. 2004) (citing Mid-Century Ins. Co. of Tex. v.

Lindsey, 997 S.W.2d 153, 156 (Tex. 1999)). Such a connection exists here because no claim

in the Underlying Lawsuit exists but for the use of a vehicle. The requisite connection

between the excluded event (the use of a vehicle) and the bodily injury and property damage

claims in the Underlying Lawsuit exists for reasons similar to those in a decision enforcing a

motor vehicle exclusion to preclude any duty to indemnify in Employers Mutual Casualty

Co. v. St. Paul Insurance Co., 154 S.W.3d 910 (Tex. App.—Dallas 2005, no pet.).

       19.    The underlying lawsuit in Employers Mutual involved claims against a road

construction contractor for injuries resulting when the claimant struck a subcontractor’s

supply truck/crash truck stopped in the road to divert traffic. The governing exclusion

applied only to bodily injuries “that result from” another insured’s use of a vehicle, arguably

narrower than the “arising from” language in the Allstate motor vehicle exclusion. See Utica

National, 141 S.W.3d at 203 (interpreting the phrase “due to” as narrower than the phrase

“arising out of” to require “a more direct type of causation”). The claimant argued that the

auto exclusion did not apply because the claim was for the insured contractor’s “failure to

use appropriate warning systems to safely guide the traffic around the work zone,” not the

operation or use of any vehicle. 154 S.W.3d at 914. Despite these allegations of separate

negligence on the part of the insured contractor, the Court concluded that the motor vehicle

exclusion applied because the injury resulted from the vehicle use. 154 S.W.3d at 916.

       20.    The Texas Supreme Court confirmed the broad construction of the phrase

“arising out of” and the rather insignificant relationship needed between the vehicle use and

the damages sought for the requisite causal connection in enforcing a similar motor vehicle

exclusion in a CGL policy. See Mid-Continent Cas. Co. v. Global Enercom Mgmt., Inc.,

                                              8
     Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 9 of 14


323 S.W.3d 151, 155 (Tex. 2010). In the underlying tort lawsuit, the estates of three workers

sued the insured when a rope attached on one end to the front bumper of a Ford F-250 truck

and on the other end to a headache ball on which the workers were standing broke, causing

the workers to fall to their deaths. Concluding that the deaths “arose out of” the use of the

motor vehicle despite the argument that the broken rope was the cause of the injuries, not the

use of the pickup, the Court explained that the deaths would not have occurred “but for” the

use of the vehicle. 323 S.W.3d at 156.

       21.    Enforcing the motor vehicle exclusion to negate liability coverage for

Mr. Bellow is further mandated by the Fifth Circuit’s decision in Salcedo v. Evanston Ins.

Co., 426 Fed. Appx. 487 (5th Cir. 2012). The bodily injury claimant in that lawsuit was

injured when a hose attached from the plant’s asphalt reservoir to an oil truck ruptured while

he was uploading oil from the truck to the reservoir, causing significant burn injuries.

The carrier denied liability coverage based on the motor vehicle exclusion in the CGL policy

that eliminated coverage for a bodily injury arising out of the use of any vehicle. Initially,

the Fifth Circuit held that the unambiguous policy language “does not require that the insured

do anything with the auto for the exclusion to apply,” as the plain meaning of the policy

language did not require any such activity.       426 Fed. App. at 489-90.     Citing Global

Entercom, the Court further held that the use of the oil truck contributed to the injury,

triggering the exclusion. 426 Fed. App. at 490 (citing Global Entercom, 323 S.W.3d at 156).

       22.    Significantly, the Fifth Circuit commented that this broad motor vehicle

exclusion was incorporated as a result of an endorsement that changed the original

exclusion, which eliminated insurance coverage only for a bodily injury “arising out of

the…use…of any…‘auto’…owned or operated by or rented or loaned to any insured.”

462 Fed. Appx. at 488 (emphasis supplied by Court). Despite the broader endorsement
                                              9
    Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 10 of 14


language, the claimant argued that “the insured…must have been the one [using the

truck] in order for the auto exclusion to apply.” 462 F. Appx. at 489. In rejecting this

argument and enforcing the exclusion, Court explained that:

              [T]he relevant terms of the policy are not ambiguous—they
              simply state that injuries arising from the use of an [sic] any
              auto…are excluded from coverage. The policy does not
              require that the insured do anything with the auto for the
              exclusion to apply. The policy thus must be accorded its
              plain meaning.

462 Fed. Appx. at 489-90 (citation omitted). The Court also rejected the argument that

“Texas law itself restricts policy exclusions to acts of the insured.” 462 Fed. Appx. at

490. For precisely these same reasons, no liability coverage exists under the Allstate

homeowners policy because all of the claims in the Underlying Lawsuit arose out of the

use of “any motor vehicle,” even though the claim did not result from Mr. Bellow’s use

of any vehicle.

       23.    Enforcing the motor vehicle exclusion to preclude homeowners coverage

also is consistent with and, indeed, is mandated by established policy construction rules

in Texas. First: “The parties’ intent is governed by what they said in the insurance

contract, not by what one side or the other alleges they intended to say but did not.”

Gilbert Texas Construction, L.P. v. Underwriters at Lloyd’s London, 327 S.W.2d 118,

127 (Tex. 2010) (citations omitted). Also, an insured’s asserted reasonable expectations

of coverage do not create an ambiguity. RLI Insurance Co. v. Gonzalez, 2011 WL 69085,

at *2 (5th Cir. Jan 7, 2011) (citation omitted); see also, e.g., USAA Texas Lloyd’s Co. v.

Doe, 2017 WL 2791327, at *6 (Tex. App.—San Antonio June 28, 2017, pet. Denied) (“we

interpret the language of an insurance policy by its plain and ordinary meaning,” not “how a

reasonable person would interpret the policy” or an insured’s reasonable expectations of
                                            10
      Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 11 of 14


coverage). These rules require enforcing the motor vehicle exclusion for claims that would

not exist but for the use of “any” motor vehicle.

       24.    Decisions from other jurisdictions applying these same rules of

construction agree that no insurance coverage exists under the broader motor vehicle

exclusion in the Allstate homeowners policy.        An example is the decision of the

Michigan Supreme Court in Allstate Ins. Co. v. Keillor, 537 S.W.2d 589 (Mich. 1995).

That decision involved a claim against a homeowner for serving alcohol at a party.

One of the inebriated guests at the party was later involved in an automobile collision.

The injured claimant argued that the exclusion was ambiguous as to whether it applied

only to accidents resulting from the insured’s use of a vehicle or, rather, to anyone’s use

of any vehicle.      The Court concluded that the exclusion was unambiguous and

“plainly states that the homeowner’s coverage does not extend to personal injury or

property damage arising out of the use or operation of any motor vehicle.” 537 N.W.2d

at 420. As in Salcedo, the Court contrasted the broad language of this exclusion with one

considered in an earlier case that “included the words ‘owned or operated by…any

Insured’” after “motor vehicle.”        537 N.W.2d at 420 n.5.       That language was

“narrower…than the exclusion in this case because this exclusion is not contingent on the

ownership or use of the motor vehicle by an insured. It applies to any motor vehicle.”

Id.

       25.    Other decisions support this construction of the broad language in this

motor vehicle exclusion when utilizing the precepts for construing unambiguous policy

language as in Texas. See, e.g., American Alternative Ins. Corp. v. Goodwill of the

Olympics and Ranier Region, 2020 WL 236759, at *3-*4 (W.D. Wash. Jan. 15, 2020)

                                              11
    Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 12 of 14


(enforcing “plain language” of similarly broad motor vehicle exclusion that “does not

distinguish between injuries based on who owned or was in control of the automobile,” as

proposed qualification “does not exist in the explicit language of the exclusion”);

Countryway Ins. Co. v. Slaugenhoup, 360 Fed. Appx. 348, 350-51 (3d Cir. 2010)

(the policy “did not identify a specific person whose vehicle use would trigger the

exclusion because it did not intend to limit the exclusion based on the identity of the

user”); Allstate Property and Casualty Ins. Co. v. Filachek, 2011 WL 2111219, at *4

(E.D. Pa. May 25, 2011) (exclusion applies even where insured did not own or use motor

vehicle because coverage is excluded for any damage “arising out of anyone’s use of a

vehicle”); Sauls v. Allstate Property & Cas. Ins. Co., 757 S.E.2d 455 (Ga. App. 2014)

(enforcing homeowners exclusion because express terms included no “limitation as to the

actor” who must be using the motor vehicle for the exclusion to apply); Barber v. Lee,

597 So.2d 1163, 1166 (La. Ct. App. 1992) (holding that the “argument that the motor

vehicle being used must also be owned by the insured is clearly not supported by the

language of [the] policy, which excludes coverage for accidents resulting from the use of

any motor vehicle, whether owned or non-owned”) (emphasis in original)).

       26.    There is no duty to indemnify Mr. Bellow or to pay any policy benefits to the

other Defendants for precisely the same reason there is no duty to defend Mr. Bellow. See

Nutmeg Ins. Co. v. Clear Lake City Water Authority, 229 F. Supp. 2d 668, 676 (S.D. Tex.

2002) (citing Farmers Tex. County Mut. Ins. Co. v. Griffin, 955 S.W.2d 81, 84 (Tex. 1997)).

No facts can be developed in the Underlying Lawsuit to support any claim that did not “arise

out of” the use of “any” motor vehicle, warranting the declaratory relief requested. Herrera,

751 Fed. App. at 517.


                                             12
     Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 13 of 14


       27.    The absence of any indemnification obligation is confirmed by the Fifth

Circuit’s decision in Star-Tex Resources. After concluding that the auto exclusion applied to

bar any duty to defend, the Court granted the carrier’s motion for summary judgment and

denied any separate contractual duty to indemnify. 553 Fed. Appx. at 373 (citation omitted).

Quoting from its earlier decision in Northfield Ins. Co. v. Loving Home Care, Inc., which in

turn quoted from the Texas Supreme Court’s decision in Griffin, the Fifth Circuit in Star-Tex

Resources ruled that generally “Texas law only considers the duty-to-indemnify question

justiciable after the underlying suit is concluded, unless ‘the same reasons that negate the

duty to defend likewise negate any possibility the insurer will ever have a duty to

indemnify.’” Id. (quoting Northfield, 363 F. 3d at 529, quoting Griffin, 955 S.W.2d at 84)

(emphasis supplied by Court in Northfield). Here, the same reasons that negate the duty to

defend – the applicability of the motor vehicle exclusion – likewise eliminate any possibility

that Allstate will ever have a duty to indemnify Mr. Bellow. As a result, the motor vehicle

exclusion also eliminates any duty to indemnify Mr. Bellow.

       WHEREFORE, Plaintiff Allstate Vehicle and Property Insurance Company

respectfully requests that Defendants be cited to appear and answer herein; that the Court

thereafter enter a declaratory judgment determining that Allstate has no duty under the

homeowners policy to defend Mr. Bellow in the Underlying Lawsuit or to pay any policy

proceeds to Ms. Guidry, Ms. Johnson and Ms. Barnes for any damages they might be

awarded in the Underlying Lawsuit; and that Allstate recover such other and further relief

that the Court deems just and proper.




                                             13
Case 3:20-cv-00106 Document 1 Filed on 03/31/20 in TXSD Page 14 of 14


                               Respectfully submitted,

                               /s/ Ronald J. Restrepo
                               Ronald J. Restrepo
                               State Bar No. 16791300
                               Federal I.D. No. 920
                               rrestrepo@drhrlaw.com
                               DOYLE, RESTREPO, HARVIN & ROBBINS, LLP
                               440 Louisiana, Suite 2300
                               Houston, Texas 77002
                               (713) 228-5100 Telephone
                               (713) 228-6138 Facsimile

                               ATTORNEY-IN-CHARGE FOR PLAINTIFF,
                               ALLSTATE VEHICLE AND PROPERTY INSURANCE
                               COMPANY




                                 14
